Exhibit 10.57

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (“Agreement”) dated as of March 25, 2004 between
STAR SCIENTIFIC, INC., a Delaware corporation (the “Company”), and MANCHESTER
SECURITIES CORP., a New York corporation (the “Purchaser”). Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Debentures.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to sell and issue to the Purchaser, and the
Purchaser wishes to purchase from the Company: (i) an aggregate of $9 million in
principal amount of the Company’s 8% Senior Convertible Debentures, due March
25, 2006, in the form attached hereto as Exhibit A (the “Debentures”) on the
terms and conditions set forth herein; and (ii) warrants (the “Warrants”) to
purchase 502,681 shares of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), in the form attached hereto as Exhibit B;

 

WHEREAS, the Debentures will be convertible into shares of Common Stock (“Common
Shares”) pursuant to the term thereof and the Warrants will be exercisable for
shares of Common Stock (“Warrant Shares”) pursuant to the terms thereof, and the
Purchaser will have registration rights with respect to the Common Shares and
Warrant Shares pursuant to the terms of that certain Registration Rights
Agreement to be entered into between the Company, the other holders of
Debentures and the Purchaser substantially in the form of Exhibit C hereto
(“Registration Rights Agreement”);

 

WHEREAS, the Company’s obligations under the Debentures will be secured by a
perfected first lien on all finished product inventory and accounts receivable
of the Company and its subsidiaries, pursuant to the terms of a security
agreement (the “Security Agreement”) by and among the Company, the Subsidiaries
(as defined below) the Purchaser, the other holders of Debentures and Manchester
Securities Corp. as Collateral Agent, substantially in the form of Exhibit D;

 

WHEREAS, pursuant to the Guaranty in favor of the Purchaser dated as the date
hereof in the form and substance of Exhibit E hereto (the “Guaranty”), the
Company’s subsidiary, Star Tobacco, Inc., a Virginia corporation, will guaranty
the Company’s obligations under this Agreement, the Securities Agreement and the
Debentures;

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

Purchase and Sale of Debentures and Warrants

 

Section 1.1 Issuance of Debentures; Warrants. Upon the following terms and
conditions, the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, (a) $9 million principal amount of Debentures
and (b) Warrants to purchase 502,681 shares of Common Stock.



--------------------------------------------------------------------------------

Section 1.2 Purchase Price. The purchase price for the Debentures and Warrants
to be acquired by the Purchaser (the “Purchase Price”) shall be the Purchase
Price set forth on the signature page hereto.

 

Section 1.3 The Closing.

 

(a) Timing. Subject to the fulfillment or waiver of the conditions set forth in
Article V hereof, the purchase and sale of the Debentures and Warrants shall
take place at a closing (the “Closing”), on or about the date hereof or such
other date as the Purchaser and the Company may agree upon (the “Closing Date”).

 

(b) Form of Payment and Closing. On the Closing Date, the Company shall deliver
to the Purchaser all of the Debentures and Warrants purchased by it hereunder,
each issued in the name of the Purchaser. The Debentures and Warrants shall be
issued in accordance with the number and denomination of Debentures and Warrants
requested by the Purchaser. On the Closing Date the Purchaser shall deliver the
Purchase Price by wire transfer of immediately available funds to an account
designated in writing by the Company. In addition, each party shall deliver all
documents, instruments and writings required to be delivered by such party
pursuant to this Agreement at or prior to the Closing. Subject to the payment of
the Purchase Price in accordance with this Agreement, the Debentures and
Warrants will be fully paid for by the Purchaser as of the Closing Date.

 

ARTICLE II

 

Representations and Warranties

 

Section 2.1 Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Purchaser as of the
date hereof and the Closing Date:

 

(a) Organization and Qualification; Material Adverse Effect. The Company is a
corporation duly incorporated and existing in good standing under the laws of
the State of Delaware and has the requisite corporate power to own its
properties and to carry on its business as now being conducted. The Company does
not have any subsidiaries (defined as an entity which the Company has at least a
50% ownership interest in and control) other than the subsidiaries listed on
Schedule 2.1(a) attached hereto (“Subsidiaries”). Except where specifically
indicated to the contrary, all references in this Agreement to subsidiaries
shall be deemed to refer to all direct and indirect subsidiaries of the Company.
Each of the Company and its Subsidiaries is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary other than those in which the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect. “Material
Adverse Effect” means any adverse effect on the business, operations,
properties, or financial condition of the Company and its Subsidiaries, and
which is (either alone or together with all other adverse effects) material to
the Company and its Subsidiaries, if any, taken as a whole.

 

2



--------------------------------------------------------------------------------

(b) Authorization; Enforcement. (i) The Company has all requisite corporate
power and authority to enter into and perform this Agreement, the Debentures,
the Warrants, the Security Agreement, the Subordination Agreement (as defined
below) and the Registration Rights Agreement (the “Transaction Documents”) and
to issue the Debentures in accordance with the terms hereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated thereby, including the issuance of the
Debentures, have been duly authorized by all necessary corporate action, and no
further consent or authorization of the Company or its Board of Directors (or
any committee or subcommittee thereof) or stockholders is required, (iii) the
Transaction Documents have been, or at the Closing will be, duly executed and
delivered by the Company, (iv) assuming they have been duly executed and
delivered by the Purchaser the Transaction Documents constitute, or at the
Closing will constitute, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except (A) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of creditors’ rights and remedies or by
other equitable principles of general application, and (B) to the extent the
indemnification provisions contained in this Agreement and the Registration
Rights Agreement may be limited by applicable federal or state securities laws
and (v) the Debentures and Warrants and the Common Shares and Warrant Shares
issuable upon the conversion and/or exercise thereof have been duly authorized
and, upon issuance thereof and payment therefor in accordance with the terms of
this Agreement, the Debentures will be validly issued and free and clear of any
and all liens, claims and encumbrances for claims of the Company.

 

(c) Capitalization. Except as set forth on Schedule 2.1(c), as of the date
hereof, the authorized capital stock of the Company consists of (i) 100,000,000
shares of Common Stock, of which as of the date hereof, 59,719,480 shares are
issued and outstanding, 5,613,512 shares are issuable and reserved for issuance
pursuant to the Company’s stock option plans or securities exercisable or
exchangeable for, or convertible into, shares of Common Stock, and (ii) 100,000
shares of preferred stock, of which as of the date hereof no shares are issued.
All of such outstanding shares have been, or upon issuance will be, validly
issued, fully paid and nonassessable. As of the date hereof, except as described
in this Section 2.1(c) or disclosed in Schedule 2.1(c), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iii) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act of 1933, as amended (“Securities Act” or “1933 Act”) (except
the Registration Rights Agreement), (iv) there are no outstanding securities of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (v) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance or exercise of the Debentures,

 

3



--------------------------------------------------------------------------------

the Warrants or the Option as described in this Agreement and (vi) the Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement. The Company disclosed in its SEC
Documents or has furnished to the Purchaser true and correct copies of the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company’s By-laws, as in
effect on the date hereof (the “By-laws”), and the terms of all securities
convertible or exchangeable into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto.

 

(d) Issuance of Shares. Upon issuance in accordance with this Agreement and the
terms of the Debentures and Warrants, the Common Shares and Warrant Shares will
be duly authorized, validly issued, fully paid and nonassessable and free from
all taxes (other than transfer taxes where the Debentures and Warrants have been
transferred and other than any taxes due because of actions by Purchaser), liens
and charges with respect to the issue thereof and, subject to applicable
securities laws (i) the Common Shares and Warrant Shares will be entitled to be
traded on the Principal Market (as defined below) or the New York Stock
Exchange, the American Stock Exchange or the Nasdaq Small Cap Market (each “an
Approved Market”), and (ii) the holders of such Common Shares or Warrant Shares
shall be entitled to all rights and preferences accorded to a holder of Common
Stock. As of the date of this Agreement, the outstanding shares of Common Stock
are currently listed on the Principal Market.

 

(e) No Conflicts. Except as disclosed in Schedule 2.1(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
and issuance of the Debentures and Warrants, and the Common Shares and Warrant
Shares will not (i) result in a violation of the Certificate of Incorporation,
any certificate of designations, preferences and rights of any outstanding
series of preferred stock of the Company or the By-laws; (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, except as
would not reasonably be expected to have a Material Adverse Effect or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws and regulations and
the rules and regulations of the Nasdaq National Market (“Principal Market”) or
other principal securities exchange or trading market on which the Common Stock
is traded or listed) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected. Except as disclosed in Schedule 2.1(e), neither the Company nor its
Subsidiaries is in violation of any term of, or in default under, (x) its
certificate of incorporation, any certificate of designations, preferences and
rights of any outstanding series of preferred stock or By-laws or their
organizational charter or by-laws, respectively, (y) any material contract,
agreement, mortgage, indebtedness, indenture, instrument, or (z) any judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, the non-compliance with which (in the case of (x), (y) or (z))
would reasonably be expected to have a Material Adverse Effect. Except as
specifically contemplated by this Agreement and as required under the 1933 Act,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency in order for it to execute,

 

4



--------------------------------------------------------------------------------

deliver or perform any of its obligations under, or contemplated by, the
Transaction Documents or the issuance of the Debentures, the Warrants and the
Common Shares and Warrant Shares, in accordance with the terms hereof or
thereof. Except as disclosed in Schedule 2.1(e), all consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof. The Company complies with and is not in violation of the
listing requirements of the Principal Market.

 

(f) SEC Documents; Financial Statements. Since January 1, 2003, the Company as
well as its majority owned Subsidiaries have filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (all of the foregoing filed prior to the date hereof
and all exhibits and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered to the Purchaser or its representatives true and complete copies of
any SEC Documents that were not filed electronically via EDGAR. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). The last draft
Report on Form 10-K for the year ended December 31, 2003 (the “Company’s 10-K”)
provided by the Company to Purchaser prior to the date hereof, will not differ
in any material respect from the final report to be filed with the SEC and such
report does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstance under which they are or were made, not misleading.

 

(g) Absence of Certain Changes. Except as disclosed in Schedule 2.1(g), the
Company’s 10-K or the SEC Documents filed at least thirty (30) days prior to the
date hereof, since September 30, 2003 there has been no adverse change or
adverse development in the business, properties, assets, operations, financial
condition, prospects, liabilities or results of operations of the Company or its
Subsidiaries which has had or, to the knowledge of the Company or its
Subsidiaries, is reasonably likely to have a Material Adverse Effect. The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any bankruptcy law nor does the Company or
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings.

 

5



--------------------------------------------------------------------------------

(h) Absence of Litigation. To the Company’s knowledge, there are no material
pending or threatened legal proceedings, other than routine litigation
incidential to the Company’s business, to which the Company or any of its
Subsidiaries is a party or of which any of their property is the subject, (i)
except as set forth in SEC Documents which were filed at least 10 days before
the date hereof, (ii) except as set forth in the Company’s 10-K, and (iii)
except which individually and in the aggregate, respectively, would not be
reasonably likely to result in liability to the Company in excess of $50,000 and
$100,000, respectively.

 

(i) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Purchaser is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
represents to the Purchaser that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(j) No Integrated Offering. Except as set forth in Schedule 2.1(j), neither the
Company, nor any of its affiliates, nor any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of Debentures and Warrants to the Purchaser to be integrated with
prior offerings by the Company for purposes of the 1933 Act or any applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of the Principal Market or other Approved Market (as defined
below), nor will the Company or any of its Subsidiaries take any action or steps
that would cause the offering of the Debentures to be integrated with other
offerings.

 

(k) Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
Subsidiaries, is any such dispute threatened, the effect of which would be
reasonably likely to result in a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries is a party to a collective bargaining agreement. No
executive officer (as defined in Rule 501(f) of the 1933 Act) whose departure
would be adverse to the Company has notified the Company in writing that such
officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company.

 

(l) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted, except as would not reasonably expect to have a Material Adverse
Effect. Except as set forth on Schedule 2.1(l) or in the Company’s 10-K, none of
the Company’s trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or are expected to
expire or terminate within two (2) years from the date of this Agreement, except
as would not be reasonably expected to have a Material Adverse Effect. The
Company and its

 

6



--------------------------------------------------------------------------------

Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of trademark, trade name rights, patents, patent rights,
copyrights, inventions, licenses, service names, service marks, service mark
registrations, trade secret or other similar rights of others, or of any such
development of similar or identical trade secrets or technical information by
others.

 

(m) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval where such noncompliance or
failure to receive permits, licenses or approvals referred to in clauses (i),
(ii) or (iii) above would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(n) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in the ordinary course of business as currently conducted, in each
case free and clear of all liens, encumbrances and defects except such as are
described in Schedule 2.1(n) or such as do not materially interfere with the use
of such property by the Company or any of its Subsidiaries in the ordinary
course of business as currently conducted. Any material real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
do not materially interfere with the use made of such property and buildings by
the Company and its Subsidiaries in the ordinary course of business as currently
conducted.

 

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities, necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authorization or permit except as would reasonably be expected
to have a Material Adverse Effect.

 

(p) Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(q) Foreign Corrupt Practices Act. Except as would not reasonably be expected to
have a Material Adverse Effect, neither the Company, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
Subsidiary has, in the course of acting for, or on behalf of, the Company,
directly or indirectly used any corporate

 

7



--------------------------------------------------------------------------------

funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; directly or indirectly made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any similar
treaties of the United States; or directly or indirectly made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government or party official or employee.

 

(r) Tax Status. Except as set forth in the Company’s 10-K, the Company and each
of its Subsidiaries has made or filed all United States federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject and (i) has paid all taxes and other governmental
assessments and charges, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and (ii) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes claimed to be due by the taxing
authority of any jurisdiction, and the Company is not aware of any basis for any
such claim.

 

(s) Certain Transactions. Except as set forth on Schedule 2.1(s), the Company
10-K, or the SEC Documents filed on EDGAR at least thirty (30) Trading Days
prior to the date hereof and except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options disclosed on Schedule 2.1(c) or the Company’s
10-K, none of the officers, directors or employees of the Company is presently a
party to any transaction with the Company or any of its Subsidiaries (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

(t) Dilutive Effect. The Company understands and acknowledges that the number of
Common Shares issuable upon conversion of Debentures and Warrant Shares issuable
upon exercise of the Warrants, pursuant to the Debentures and Warrants purchased
pursuant to this Agreement will increase in certain circumstances.

 

(u) Application of Takeover Protections. There are no anti-takeover provisions
contained in the Company’s Certificate of Incorporation or otherwise which will
or would reasonably be expected to be triggered as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Common Shares and the Purchaser’s ownership of the Common
Shares.

 

(v) Rights Plan. Neither the Company nor any of its Subsidiaries has adopted a
shareholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

 

8



--------------------------------------------------------------------------------

(w) Obligations. Except to the extent (if any) specifically set forth in the
Transaction Documents, the Company’s obligations thereunder are not subject to
any right of set off, counterclaim, delay or reduction.

 

(x) Form S-3. The Company is eligible to file the Registration Statement (as
defined in the Registration Rights Agreement) for secondary offerings on Form
S-3 (as in effect on the date of this Agreement) under the 1933 Act and rules
promulgated thereunder.

 

(y) No MFN or Variable Rate Transactions. The Company has no outstanding
securities or other instruments issued pursuant to any MFN or Variable Rate
Transaction.

 

“MFN Transaction” shall mean a transaction in which the Company issues or sells
any securities in a capital raising transaction or series of related
transactions (the “MFN Offering”) which grants to the investor (the “MFN
Investor”) the right to receive additional securities based upon future capital
raising transactions of the Company on terms more favorable than those granted
to the MFN Investor in the MFN Offering.

 

“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells, on or subsequent to the Closing Date (a) any debt or equity securities
that are convertible into, exchangeable or exercisable for, or include the right
to receive additional shares of Common Stock either (x) at a conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for the Common Stock at any time after the
initial issuance of such debt or equity securities, or (y) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (but excluding
standard stock split anti-dilution provisions), or (b) any securities of the
Company pursuant to an “equity line” structure which provides for the sale, from
time to time, of securities of the Company which are registered for resale
pursuant to the 1933 Act.

 

(z) Indebtedness.

 

Except as disclosed in in the Company’s 10-K, neither the Company nor any of its
Subsidiaries has any outstanding Indebtedness (as defined below). For purposes
of this Agreement: (i) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services, (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease, (G) all indebtedness
referred to in clauses (A) through (F) above

 

9



--------------------------------------------------------------------------------

secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above; and (ii) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto.

 

(aa) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 and any and all
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

 

(bb) Investment Company Status. The Company is not, and immediately after
receipt of payment for the Debentures issued under this Agreement will not be,
and “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and shall conduct its business in a manner so that it
will not become subject to the Investment Company Act.

 

(cc) Listing and Maintenance Requirements. Since January 1, 2003, the Company
has been in compliance with all listing and maintenance requirements for the
Principal Market except, in each case, as could not reasonably be expected to
result in a Material Adverse Effect. Since January 1, 2003, the Company has not
received any communication, written or oral, from the SEC or the Principal
Market regarding the suspension or delisting of the Common Stock from the
Principal Market.

 

(dd) Stabilization. Neither the Company nor any of its affiliates has, directly
or indirectly, bid for, purchased, or attempted to induce any person to bid for
or purchase, any shares of Common Stock, or any securities exchangeable or
convertible therefor, during the period of ten (10) business days ending on and
including the date of this Agreement.

 

Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof and the Closing Date:

 

(a) Accredited Investor Status; Sophisticated Purchaser. The Purchaser is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the 1933 Act and is able to bear the risk of its investment in Debentures,
Warrants, Common Shares and Warrant Shares. The Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of the Debentures, the Warrants, Common
Shares and Warrant Shares.

 

(b) Information. The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company which have been requested and materials relating to the offer and sale
of the Debentures, the Warrants, Warrant Shares and Common Shares which have
been requested by the Purchaser. The Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the

 

10



--------------------------------------------------------------------------------

Company. Neither such inquiries nor any other due diligence investigations
conducted by the Purchaser or its advisors, if any, or its representatives shall
modify, amend or affect the Purchaser’s right to rely on the Company’s
representations and warranties contained in Section 2.1 above. The Purchaser
understands that its purchase of the Debentures and Common Shares involves a
high degree of risk. The Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Debentures and Common Shares.

 

(c) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Debentures and Common
Shares or the fairness or suitability of the investment in the Debentures,
Warrants, Warrant Shares and Common Shares nor have such authorities passed upon
or endorsed the merits thereof.

 

(d) Legends. The Company shall issue the Debentures and Warrants and
certificates for the Common Shares and Warrant Shares to the Purchaser without
any legend except as described in Article VI below. The Purchaser covenants
that, in connection with any transfer of Common Shares by the Purchaser pursuant
to the registration statement contemplated by the Registration Rights Agreement,
it will comply with the applicable prospectus delivery requirements of the 1933
Act, provided that copies of a current prospectus relating to such effective
registration statement are or have been supplied to the Purchaser.

 

(e) Authorization; Enforcement. Each of this Agreement, the Security Agreement
and the Registration Rights Agreement have been duly and validly authorized,
executed and delivered on behalf of the Purchaser and is a valid and binding
agreement of the Purchaser enforceable against the Purchaser in accordance with
their terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies. The Purchaser has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Security Agreement and the Registration Rights Agreement and
each other agreement entered into by the parties hereto in connection with the
transactions contemplated by this Agreement.

 

(f) Residency. The Purchaser is a resident of the State of New York.

 

(g) No Conflicts. The execution, delivery and performance of this Agreement, the
Security Agreement and the Registration Rights Agreement by the Purchaser and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the certificate of incorporation,
by-laws or other documents of organization of the Purchaser, (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Purchaser is bound, or (iii) result in a violation of
any law, rule, regulation or decree applicable to the Purchaser.

 

(h) Purchase Representation. The Purchaser is purchasing the Debentures and the
Warrants for its own account and not with a view to distribution in violation of
any securities laws. The Purchaser has been advised and understands that neither
the

 

11



--------------------------------------------------------------------------------

Debentures, the Warrants nor the shares of Common Stock issuable upon conversion
or exercise thereof have been registered under the 1933 Act or under the “blue
sky” laws of any jurisdiction and may be resold only if registered pursuant to
the provisions of the 1933 Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law. The Purchaser has been advised and understands
that the Company, in issuing the Debentures and Warrants, is relying upon, among
other things, the representations and warranties of the Purchaser contained in
this Section 2.2 in concluding that such issuance is a “private offering” and is
exempt from the registration provisions of the 1933 Act.

 

(i) Rule 144. The Purchaser understands that there is no public trading market
for the Debentures or Warrants, that none is expected to develop, and that the
Debentures and Warrants must be held indefinitely unless and until such
Debentures, Warrants or Common Shares or Warrant Shares received upon conversion
or exercise thereof are registered under the 1933 Act or an exemption from
registration is available. The Purchaser has been advised or is aware of the
provisions of Rule 144 promulgated under the 1933 Act.

 

(j) Brokers. The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by the Company or the Purchaser relating to this Agreement or the transactions
contemplated hereby.

 

(k) Reliance by the Company. The Purchaser understands that the Debentures and
Warrants are being offered and sold in reliance on a transactional exemption
from the registration requirements of Federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Purchaser to acquire the Debentures and Warrants and the
Common Shares and Warrant Shares issuable upon conversion or exercise thereof.

 

(l) Stabilization. Neither the Purchaser nor any of its affiliates has, directly
or indirectly, offered, sold, or attempted to induce any person to offer or
sell, any shares of Common Stock, or any securities exchangeable or convertible
therefor, during the period of ten (10) business days ending on and including
the date of this Agreement.

 

(m) Except as set forth in Section 2.1 of this Agreement and as contained in the
Company’s 10-K, the Purchaser is not relying on any information provided by, or
representations or warranties made by, the Company or its Subsidiaries or their
respective directors, officers, employees or representatives.

 

ARTICLE III

 

Covenants

 

Section 3.1 Registration and Listing; Effective Registration. Until such time as
no Debentures are outstanding, the Company will cause the Common Stock to
continue at all times to be registered under Sections 12(b) or (g) of the 1934
Act, will comply in all material respects with its reporting and filing
obligations under the 1934 Act, and will not take any action or file any
document (whether or not permitted by the 1934 Act or the rules thereunder) to
terminate or suspend such reporting and filing obligations. Until such time as
no Debentures or Warrants are outstanding, the Company shall continue the
listing or trading of the Common Stock on the Principal Market or one of the
other Approved Markets and comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Approved

 

12



--------------------------------------------------------------------------------

Market on which the Common Stock is listed. The Company shall cause the Common
Shares to be listed on the Principal Market or one of the other Approved Markets
no later than the effectiveness of the registration of the Common Shares under
the Act, and shall continue such listing(s) on one of the Approved Markets, for
so long as any Debentures or Warrants are outstanding.

 

Section 3.2 Securities Compliance. The Company shall notify the SEC and the
Principal Market, in accordance with their requirements, of the transactions
contemplated by this Agreement, the Debentures, the Warrants and the
Registration Rights Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Debentures, the Warrants and
the Common Shares and Warrant Shares issuable upon conversion or exercise
thereof.

 

Section 3.3 Notices. The Company agrees to provide all holders of Debentures and
Warrants with copies of all notices and information, including without
limitation notices and proxy statements in connection with any meetings, that
are provided generally to the holders of shares of Common Stock,
contemporaneously with the delivery of such notices or information to such
Common Stock holders.

 

Section 3.4 Use of Proceeds. The Company agrees that the net proceeds received
by the Company from the sale of the Debentures and Warrants, shall be used only
for acquisitions and general corporate purposes, including working capital and
payment of the MSA escrow funding.

 

Section 3.5 Reservation of Shares; Stock Issuable Upon Conversion. The Company
shall at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the Debentures and exercise of the Warrants, such number of its shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
Debentures and the exercise of all Warrants, and if at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of all the then outstanding Debentures and exercise of the then
outstanding Warrants, the Company will take such corporate action as may be
necessary to expeditiously increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purpose,
including without limitation engaging in best efforts to obtain the requisite
shareholder approval and taking the actions described in the Debentures. Without
in any way limiting the foregoing, the Company agrees to reserve and at all
times keep available solely for purposes of conversion of Debentures and
exercise of the Warrants, such number of authorized but unissued shares of
Common Stock that is at least equal to 150% of the number of Common Shares
issuable upon conversion of all Debentures and 100% of the number of Warrant
Shares issuable upon exercise of all the Warrants, computed as if all Debentures
are convertible at the Conversion Price (as defined in the Debentures) and as if
all Warrants are exercisable at the Exercise Price (as defined in the Warrants),
without regard to any limitations on beneficial ownership contained therein.

 

Section 3.6 Best Efforts. The parties shall use their best efforts to satisfy
timely each of the conditions described in Article V of this Agreement.

 

13



--------------------------------------------------------------------------------

Section 3.7 Blue Sky Laws. The Company shall take such actions as it reasonably
determines are required to comply with all “blue sky” laws applicable to the
sale of the Debentures and Warrants hereunder; provided, however, that the
Company shall not be required in connection therewith to register or qualify as
a foreign corporation in any jurisdiction where it is not so qualified or to
take any action that would subject it to service of process in suits or
taxation, in each case, in any jurisdiction where it is no so subject.

 

Section 3.8 Publicity. The Company shall, immediately upon the Closing: (i)
issue a press release with respect to such transactions, in the form of the
press release attached as Exhibit F hereto and (ii) file the Company’s 10-K with
the SEC, which shall describe the sale of the Debenture and Warrants and which
shall include the Transaction Documents as exhibits.

 

Section 3.9 Shareholder Rights Plan. None of the acquisitions of the Debentures
or Warrants or Common Shares or Warrant Shares nor the deemed beneficial
ownership of shares of Common Stock prior to, or the acquisition of such shares
pursuant to, the conversion of Debentures will in any event under any
circumstances trigger the “poison pill” provisions of any stockholders’ rights
or similar agreements, or a substantially similar occurrence under any successor
or similar plan.

 

Section 3.10 Financial Information. The Company agrees to send the following to
the Purchaser for so long as any Debentures or Warrants are outstanding copies
of any notices and other information made available or given to the shareholders
of the Company generally, contemporaneously with the making available or giving
thereof to the shareholders.

 

Section 3.11 Transactions With Affiliates. The Company agrees that any
transaction or arrangement (i) between it and any of its Subsidiaries, (ii)
between any of its Subsidiaries, and (iii) between it or any of its Subsidiaries
and any affiliate or employee of the Company shall be effected on an arms’
length basis in accordance with customary commercial practice and, except with
respect to grants of options and stock to service providers, including
employees, shall be approved by a majority of the Company’s outside directors.

 

Section 3.12 Transfer of Assets; Subsidiaries.

 

(a) While any of the Debentures remain outstanding, without the prior written
consent of the Purchaser (which may be withheld in the Purchaser’s sole
discretion), neither the Company nor any of the Subsidiaries shall sell, offer
to sell, or otherwise transfer, dispose of or encumber any material portion of
their respective assets other than for fair value as determined by the Company’s
Board of Directors in its business judgment or in the ordinary course of
business.

 

(b) While any of the Debentures remains outstanding, neither the Company nor any
Subsidiary will transfer any assets consisting of inventory or accounts
receivable to any Subsidiary unless such Subsidiary: (i) is a party to the
Security Agreement and (ii) shall have issued a guaranty in favor of the holders
of Debentures substantially in the form of the Guaranty.

 

14



--------------------------------------------------------------------------------

Section 3.13 Indebtedness and Liens.

 

(a) Incurrence of Indebtedness. So long as the Debentures are outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) the Indebtedness evidenced by this Debenture and
the other Debentures, (ii) Permitted Indebtedness and (iii) Permitted
Subordinated Indebtedness.

 

(b) Existence of Liens. So long as this Debenture is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries other than Permitted Liens.

 

“Permitted Indebtedness” means Indebtedness of the Company and the Subsidiaries
(A) in an amount not to exceed at any one time $55.2 million in the aggregate,
which Permitted Indebtedness is (i) incurred in connection with Purchase Money
Indebtedness, (ii) incurred in connection with the purchase or sale of a
business or assets not for purposes of incurrence of Indebtedness, (iii)
obligations to trade creditors incurred in the ordinary course of business, (iv)
obligations with respect to customary provisions regarding post-closing purchase
price adjustments and indemnification in agreements for the purchase or sale of
a business or assets, (v) a bona fide capitalized lease obligation, (vi)
otherwise incurred or assumed in the ordinary course of business, (vi) owed to
Brown and Williamson, as described in the Company’s 10-K, or (vii) a guarantee
of any Indebtedness set forth in the items referred to in the foregoing clauses
(i)-(vi) or (B) incurred and maintained among the Company and its Subsidiaries
provided that the funds represented by such Indebtedness were not obtained in a
manner that would violate any of the foregoing clauses (A)(i)-(vii).

 

“Permitted Liens” means (i) any lien for taxes not yet due or delinquent or is
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with generally acceptable
accounting principles in the United States applied on a consistent basis, (ii)
any statutory lien arising in the ordinary course of business by operation of
law with respect to a liability that is not yet due or delinquent or is being
contested in good faith by appropriate proceedings, (iii) any lien created by
operation of law, such as materialmen’s liens, mechanics’ liens and other
similar liens, arising in the ordinary course of business with respect to a
liability that is not yet due or delinquent or is being contested in good faith
by appropriate proceedings, (iv) deposits, pledges or liens securing (A)
obligations incurred in respect of workers’ compensation, unemployment insurance
or other forms of governmental insurance or benefits, (B) the performance of
bids, tenders, leases, contracts (other than for the payment of money) and
statutory obligations or (C) obligations on surety or appeal bonds, but only to
the extent such deposits, pledges or liens are incurred or otherwise arise in
the ordinary course of business and secure obligations not past due or
delinquent, (v) restrictions on the use of property and minor irregularities in
the title thereto which do not (A) secure obligations for borrowed money or (B)
materially impair the value of such property or its use in the ordinary course
of business, (vi) the liens in certain assets granted to Brown & Williamson
Tobacco Corporation (“Brown & Williamson”) pursuant to either the Restated
Security Agreement, dated as of August 21, 2000 by and between the Company and
Brown and Williamson or the Security Agreement, dated as of August 21, 2000,
between Star Tobacco, Inc. and Brown and Williamson, (vii) any lien in support
of Purchase Money Indebtedness, (viii) any lien in support of Indebtedness
permitted under clause (A)(v) of the definition of “Permitted

 

15



--------------------------------------------------------------------------------

Indebtedness”, including any guarantee of such Indebtedness, and (ix) any minor
imperfection of title or similar lien which individually or in the aggregate
with other such liens would not reasonably be expected to have a Material
Adverse Effect (as defined in Section 2.1(a) of the Purchase Agreement).

 

“Permitted Subordinated Indebtedness” means Indebtedness of the Company, and not
any Subsidiary, that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Debenture and the other Debentures on terms and
pursuant to an agreement reasonably satisfactory to the Purchaser.

 

“Purchase Money Indebtedness” means Indebtedness of the Company or any
Subsidiary incurred solely for the purpose of financing all or any part of the
purchase price, or the cost of construction or improvement of any property;
provided, however, that the aggregate principal amount of any such Indebtedness
does not exceed the lesser of the fair market value of such property, as
determined in the good faith judgment of the Board of Directors of the Company,
or a duly authorized officer or such purchase price or cost, including any
refinancing of such Indebtedness that does not increase the aggregate principal
amount (or accreted amount, if less) thereof as of the date of refinancing.

 

Section 3.14 Dividends; Stock Repurchases. So long as any Debentures remain
outstanding, the Company will not declare any dividends on any shares of any
class of its capital stock (other than dividends consisting solely of Common
Stock or rights to purchase Common Stock of the Company), or apply any of its
property or assets to the purchase, redemption or other retirement of, or set
apart any sum for the payment of any dividends on, or for the purchase,
redemption or other retirement of, or make any other distribution by reduction
of capital or otherwise in respect of, any shares of any class of its capital
stock, except that the Company may declare and pay cash dividends on its Common
Stock from the proceeds of its settlement with, or judgment against, R.J.
Reynolds, for patent infringement; provided that: (i) immediately following such
dividend, the Company shall retain $25 million in cash on hand; and (ii) holders
of the Debentures shall be distributed a pro rata portion of such dividend on an
“as converted” basis.

 

Section 3.15 Corporate Existence. So long as any Debentures or Warrants remain
outstanding, the Company and each Subsidiary will maintain its corporate
existence in good standing and remain qualified to do business as a foreign
corporation in each jurisdiction in which the nature of its activities or the
character of the properties it owns or leases makes such qualification
necessary, except where the failure to maintain such qualifications would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.16 MFN and Variable Rate Transactions. So long as any Debentures or
Warrants remain outstanding, the Company will not engage in any MFN Transactions
or Variable Rate Transactions.

 

Section 3.17 Settlement Amount Payment. In the event that, pursuant to the terms
of the Master Settlement Agreement involving 46 State Attorneys General and more
fully described in the Company’s Report on Form 10K/A for the year ended
December 31, 2002 (the “Master Settlement Agreement”), the Company must deposit
amounts in escrow in excess of $10 million in 2004 for 2003 sales (the “Escrow
Limit”), then the Company shall, within 90 days of the

 

16



--------------------------------------------------------------------------------

Escrow Limit being exceeded, effect a private placement of equity securities
yielding net proceeds at least equal to the amount by which escrow deposits
required by the Master Settlement Agreement exceeded the Escrow Limit.

 

Section 3.18 Purchaser Undertaking in Connection with Legend Removal. Purchaser
shall not sell, transfer, assign, hypothecate or pledge in any way any Common
Shares or Warrant Shares issued without a Securities Legend in accordance with
Article V except for sales (A) in accordance with the terms of the Plan of
Distribution section of the prospectus contained in the Registration Statement
and in compliance with prospectus delivery requirements or (B) in compliance
with the requirements of Rule 144 under the 1933 Act. Purchaser further
undertakes to indemnify the Company against any loss, cost or expense, including
reasonable legal fees, incurred as a result of such legend removal on
Purchaser’s behalf.

 

Section 3.19 Subordination Agreement. The Company covenants to comply with its
obligations under the Subordination Agreement.

 

ARTICLE IV

 

Conditions to Closings

 

Section 4.1 Conditions Precedent to the Obligation of the Company to Sell. The
obligation hereunder of the Company to issue and/or sell the Debentures and
Warrants at the Closing is subject to the satisfaction, at or before the
Closing, of each of the applicable conditions set forth below. These conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion.

 

(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser will be true and correct in all
material respects as of the date when made and as of the Closing Date, as though
made at that time.

 

(b) Performance by the Purchaser. The Purchaser shall have performed all
agreements and satisfied all conditions required to be performed or satisfied by
the Purchaser at or prior to the Closing, including payment of the Purchase
Price to the Company as provided herein.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Purchase.
The obligation hereunder of the Purchaser, to acquire and pay for the Debentures
and Warrants at the Closing is subject to the satisfaction, at or before the
Closing, of each of the applicable conditions set forth below. These conditions
are for the Purchaser’s benefit and may be waived by the Purchaser at any time
in its sole discretion.

 

(a) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties as of an earlier
date, which shall be true and correct in all material respects as of such date).

 

17



--------------------------------------------------------------------------------

(b) Performance by the Company. The Company shall have performed all agreements
and satisfied all conditions required to be performed or satisfied by the
Company at or prior to the Closing, including, without limitation, delivery of
the Debentures and Warrants to the Purchaser.

 

(c) Nasdaq Trading. From the date hereof to the Closing Date, trading in the
Company’s Common Stock shall not have been suspended by the SEC and trading in
securities generally as reported by the Principal Market (or other Approved
Market) shall not have been suspended or limited, and the Common Stock shall be
listed on the Principal Market or another Approved Market.

 

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents. The Nasdaq shall not have objected or indicated that it may object to
the consummation of any of the transactions contemplated by this Agreement.

 

(e) Opinion of Counsel. At the Closing, the Purchaser shall have received an
opinion of counsel to the Company in the form attached hereto as Exhibit G and
such other opinions, certificates and documents as the Purchaser or their
counsel shall reasonably require incident to the Closing.

 

(f) Registration Rights Agreement. The Company and the Purchaser shall have
executed and delivered the Registration Rights Agreement in the form and
substance of Exhibit C attached hereto.

 

(g) Security Agreement. The Company, the Subsidiaries, the Purchaser and the
Collateral Agent shall have executed and delivered the Security Agreement in the
form and substance of Exhibit D attached hereto.

 

(h) Financing Statements. The Company and the Subsidiaries shall have executed
and delivered UCC-1 Financing Statements pertaining to the Security Agreement.

 

(i) Subordination Agreement. The Purchaser and Jonnie Williams shall have
executed and delivered the Subordination Agreement in the form and substance of
Exhibit H attached hereto.

 

(j) Officer’s Certificates. The Company shall have delivered to the Purchaser a
certificate in form and substance satisfactory to the Purchaser and the
Purchaser’s counsel, executed by an officer of the Company, certifying as to
satisfaction of closing conditions, incumbency of signing officers, and the
true, correct and complete nature of the Certificate of Incorporation, By-Laws,
good standing and authorizing resolutions of the Company.

 

(k) Subsidiary Guarantee. The Subsidiary shall have executed and delivered the
Guaranty in the form and substance of Exhibit E attached hereto.

 

18



--------------------------------------------------------------------------------

ARTICLE V

 

Legend and Stock

 

Upon payment therefor as provided in this Agreement, the Company will issue one
or more Debentures and Warrants in the name of the Purchaser and in such
denominations to be specified by the Purchaser prior to (or from time to time
subsequent to) Closing. Each Debenture and Warrant, and any certificate
representing Common Shares or Warrant Shares issued upon conversion or exercise
thereof prior to such Common Shares being registered under the 1933 Act for
resale or available for resale under Rule 144(k) under the 1933 Act, shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR AFTER RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

 

THESE SECURITIES REPRESENTED HEREBY ARE ALSO SUBJECT TO RIGHTS AND OBLIGATIONS
AS SET FORTH IN A SECURITIES PURCHASE AGREEMENT DATED AS OF MARCH 25, 2004, AND
A REGISTRATION RIGHTS AGREEMENT DATED AS OF MARCH 25, 2004, IN EACH CASE AMONG
STAR SCIENTIFIC, INC. AND CERTAIN OTHER PARTIES THERETO AS SUCH MAY BE AMENDED
FROM TIME TO TIME.

 

In addition, any Debenture issued shall also be stamped or otherwise imprinted
with a legend in substantially the following form:

 

THIS DEBT INSTRUMENT IS BEING ISSUED WITH “ORIGINAL ISSUE DISCOUNT” ) (“OID”)
WITHIN THE MEANING OF SECTION 1273(a) OF THE UNITED STATED INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”). THE HOLDER MAY OBTAIN THE “ISSUE PRICE,” THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE “ISSUE DATE,” THE YIELD TO MATURITY, THE
COMPARABLE YIELD AND THE PROJECTED PAYMENT SCHEDULE OF THIS DEBT INSTRUMENT BY
SUBMITTING A REQUEST FOR SUCH INFORMATION TO THE COMPANY’S CHIEF FINANCIAL
OFFICER, 801 LIBERTY WAY, CHESTER, VA 23836, (804) 530-0535.

 

The Company agrees to issue Common Shares or Warrant Shares issued upon
conversion of Debentures or exercise of Warrants, without the first legend set
forth above with respect to the Securities Act (the “Securities Legend”), at
such time as (i) the holder thereof is permitted to dispose of such Common
Shares or Warrant Shares issuable upon conversion of the Debentures or exercise
of the Warrants pursuant to Rule 144(k) under the 1933 Act, or (ii) such
securities have been registered under the 1933 Act, subject to the undertaking
in Section 3.18 above by the Purchaser; provided that in the case of clause (i)
or (ii) the Company also agrees,

 

19



--------------------------------------------------------------------------------

upon request of the Purchaser to reissue Common Shares or Warrant Shares without
the legend set forth above with respect to rights and obligations under this
Agreement and the Registration Rights Agreement (the “Rights and Obligations
Legend” and, together with the Securities Legend, the “Stock Legends”).

 

Upon the Registration Statement becoming effective, the Company agrees to
promptly, but no later than three (3) Trading Days thereafter, issue new
certificates representing such Common Shares or Warrant Shares without such
Securities Legend. Any Common Shares or Warrant Shares issued after the
Registration Statement has become effective shall be free and clear of any
Securities Legends. Notwithstanding the removal of such Securities Legend, the
Purchaser agrees to comply with Section 3.18.

 

Subject to Section 3.18, nothing herein shall limit the right of any holder to
pledge these securities pursuant to a bona fide margin account or lending
arrangement entered into in compliance with law, including applicable securities
laws.

 

ARTICLE VI

 

Termination

 

Section 6.1 Termination. This Agreement, may be terminated by action of the
Board of Directors of the Company or by the Purchaser at any time if the Closing
shall not have been consummated by the second business day following the date of
this Agreement; provided, however, that the party (or parties) prepared to close
shall retain its (or their) right to sue for any breach by the other party (or
parties).

 

ARTICLE VII

 

Indemnification

 

Section 7.1 Indemnification by the Company. In consideration of the Purchaser’s
execution and delivery of the this Agreement, the Security Agreement and the
Registration Rights Agreement and acquiring the Debentures and Warrants
hereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless the Purchaser and all of its partners, officers, directors, employees,
members and direct or indirect investors and any of the foregoing person’s
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Purchaser Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Purchaser Indemnified Liabilities”), incurred by any Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Company in the Transaction
Documents or any other certificate or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate or document contemplated
hereby or thereby, ©)

 

20



--------------------------------------------------------------------------------

any cause of action, suit or claim brought or made against such Purchaser
Indemnitee by a third party and arising out of or resulting from (i) the
execution, delivery, performance, breach by the Company or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Debentures and Warrants and (d) the enforcement of this Section.
Notwithstanding the foregoing, Purchaser Indemnified Liabilities shall not
include any liability of any Indemnitee arising solely out of such Purchaser
Indemnitee’s willful misconduct or fraudulent action(s). To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Purchaser Indemnified Liabilities which is permissible under
applicable law. Nothwithstanding the foregoing, to the extent this Section
overlaps with Section 6(a) of the Registration Rights Agreement, the amount of
the Holder’s indemnification shall not exceed the limitation contained in such
provision.

 

Section 7.2 Indemnification by Purchaser. In consideration of the Company’s
execution and delivery of the this Agreement, the Security Agreement and the
Registration Rights Agreement and acquiring the Debentures and Warrants
hereunder and in addition to all of the Purchaser’s other obligations under the
Transaction Documents, the Purchaser shall defend, protect, indemnify and hold
harmless the Company and all of its partners, officers, directors, employees,
members and direct or indirect investors and any of the foregoing person’s
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Company Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Company Indemnitee is a party to the action for which indemnification hereunder
is sought), and including reasonable attorneys’ fees and disbursements (the
“Company Indemnified Liabilities”), incurred by any Company Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Purchaser in the Transaction
Documents or any other certificate or document contemplated hereby or thereby,
or (b) any breach of any covenant, agreement or obligation of the Purchaser
contained in the Transaction Documents or any other certificate or document
contemplated hereby or thereby. Notwithstanding the foregoing, Company
Indemnified Liabilities shall not include any liability of any Company
Indemnitee arising solely out of such Company Indemnitee’s willful misconduct or
fraudulent action(s). To the extent that the foregoing undertaking by the
Purchaser may be unenforceable for any reason, the Purchaser shall make the
maximum contribution to the payment and satisfaction of each of the Company
Indemnified Liabilities which is permissible under applicable law.
Notwithstanding the foregoing, to the extent that this Section overlaps with
Section 6(b) of the Registration Rights Agreement, the amount of the Holder’s
indemnification shall not exceed the limitation contained in such provision.

 

Section 7.3 Procedure. Each party entitled to indemnification under this Article
7 (the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be

 

21



--------------------------------------------------------------------------------

unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Article 7 except to the extent
that the Indemnifying Party is materially and adversely affected by such failure
to provide notice. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such non-privileged information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

 

ARTICLE VIII

 

Governing Law; Miscellaneous

 

Section 8.1 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY
JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE
VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER
JURISDICTION. EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY.

 

Section 8.2 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

22



--------------------------------------------------------------------------------

Section 8.3 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 8.4 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

Section 8.5 Entire Agreement; Amendments; Waivers.

 

(a) This Agreement supersedes all other prior oral or written agreements between
the Purchaser, the Company, their affiliates and persons acting on their behalf
with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein (including the other Transaction Documents)
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Purchaser, and no provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.

 

(b) The Purchaser may, as to itself only, at any time elect, by notice to the
Company, to waive (whether permanently or temporarily, and subject to such
conditions, if any, as the Purchaser may specify in such notice) any of its
rights under any of the Transaction Documents to acquire shares of Common Stock
from the Company, in which event such waiver shall be binding against the
Purchaser in accordance with its terms; provided, however, that the voluntary
waiver contemplated by this sentence may not reduce the Purchaser’s obligations
to the Company under the Transaction Documents.

 

Section 8.6 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing, must be delivered by (i) courier, mail or hand delivery or (ii)
facsimile, and will be deemed to have been delivered upon receipt. The addresses
and facsimile numbers for such communications shall be:

 

If to the Company:

 

Star Scientific, Inc.

801 Liberty Way

Chester, Virginia 23836

Telephone: (804) 530-0535

Facsimile:

Attention:

Chief Financial Officer

 

23



--------------------------------------------------------------------------------

With a copy to:

 

Star Scientific, Inc.

7475 Wisconsin Ave.

Suite 850

Bethesda, Maryland 20814

Telephone: (301) 654-8300

Facsimile: (301) 654-9308

Attention: Robert Pokusa, Esq.

 

If to the Purchaser:

 

As set forth on the signature page hereto.

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or ©) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

Section 8.7 Successors and Assigns. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any Permitted Assignee (as
defined below). The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchaser,
including by merger or consolidation. The Purchaser may assign some or all of
its rights hereunder to any permitted assignee of the Debentures or Warrants or
Common Shares or Warrant Shares to the extent such assignee signs a counterpart
signature page to this Agreement or a joinder agreement, in form and substance
satisfactory to the Company, assuming the obligations of Purchaser under this
Agreement, including, without limitation, Section 3.18 hereof (in each case, a
“Permitted Assignee”); provided, however, that any such assignment shall not
release the Purchaser from its obligations hereunder unless such obligations are
assumed by such assignee and the Company has consented to such assignment and
assumption. Notwithstanding anything to the contrary contained in the
Transaction Documents, subject to Section 3.18, the Purchaser shall be entitled
to pledge the Debentures or Warrants or Common Shares or Warrant Shares in
connection with a bona fide margin account.

 

Section 8.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 8.9 Survival. The representations, warranties and agreements of the
Company and the Purchaser contained in the Agreement shall survive the Closing.

 

24



--------------------------------------------------------------------------------

Section 8.10 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 8.11 No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

Section 8.12 Remedies. The Purchaser and each Permitted Assignee shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any person having any rights under any provision of the Transaction
Documents shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of the Transaction Documents and to exercise all other rights granted
by law. The Purchaser and each Permitted Assignee without prejudice may
withdraw, revoke or suspend its pursuit of any remedy at any time prior to its
complete recovery as a result of such remedy.

 

Section 8.13 Payment Set Aside. To the extent that the Company makes a payment
or payments to the Purchaser under the Transaction Documents or the Purchaser
enforces or exercises its rights hereunder or thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

Section 8.14 Days. Unless the context refers to “business days” or “Trading
Days”, all references herein to “days” shall mean calendar days.

 

Section 8.15 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, wherever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company or applicable
Subsidiary does not fully perform its respective related obligations within the
periods therein provided, then the Purchaser in its sole discretion may rescind
or withdraw from time to time any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

Section 8.16 Fees and Expenses. On the Closing Date, the Company shall pay the
legal fees and expenses of counsel of Purchaser reasonably incurred in
connection with the preparation, execution, and delivery of the Transaction
Documents, and performance of the Purchaser’s obligations hereunder up to a
maximum amount of $25,000, provided that Purchaser shall promptly reimburse the
Company for all expenses paid by the Company before on or after the date hereof,
in the event the Closing has not occurred within two Business Days of the date

 

25



--------------------------------------------------------------------------------

hereof, unless the failure of the Closing to occur in that time is due to the
failure of one or more conditions set forth in Section 5.2 to be satisfied.

 

* * * * *

 

[Signature Page Follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date and year first above written.

 

COMPANY:

      PURCHASER:

STAR SCIENTIFIC, INC.

      MANCHESTER SECURITIES CORP.

By:

 

/s/    Paul L. Perito

--------------------------------------------------------------------------------

     

By:

 

/s/    Elliot Greenberg

--------------------------------------------------------------------------------

        Name: Paul L. Perito               Name: Elliot Greenberg         Title:
Chairman, President & C.O.O.               Title: Vice President            
Notice Information:             Purchase Price: $9,000,000

 



--------------------------------------------------------------------------------

List of Schedules

 

Schedule 2.1(a)

   Subsidiaries

Schedule 2.1(c)

  

Capitalization

Schedule 2.1(e)

  

No Conflicts

Schedule 2.1(g)

  

Certain Changes

Schedule 2.1(j)

  

No Integrated Offering

Schedule 2.1(l)

  

Intellectual Property Rights

Schedule 2.1(n)

  

Title

Schedule 2.1(s)

  

Certain Transactions

 

List of Exhibits

 

EXHIBIT A

  

Form of Debenture

EXHIBIT B

  

Form of Warrant

EXHIBIT C

  

Registration Rights Agreement

EXHIBIT D

  

Security Agreement

EXHIBIT E

  

Guaranty

EXHIBIT F

  

Form of Press Release

EXHIBIT G

  

Opinion of Counsel

EXHIBIT H

  

Subordination Agreement